Citation Nr: 0203877	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to higher initial disability ratings for 
Dupuytren's contractures of the left hand, rated as 10 
percent disabling, effective from March 4, 1982; 20 percent 
from October 14, 1986; 30 percent from July 8, 1992; and 50 
percent from May 9, 1994.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1955 to 
July 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which awarded service connection and 
assigned initial ratings for Dupuytren's contractures of the 
left hand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period beginning March 4, 1982 and ending July 7, 
1992, the veteran's Dupuytren's contractures of the left hand 
were manifested by a flexion contracture affecting the little 
finger, analogous to an amputation of that finger, but no 
significant contractures of any other fingers.

3.  For the period beginning July 8, 1992 and ending May 8, 
1994, the veteran's Dupuytren's contractures of the left hand 
were manifested by a flexion contracture affecting the little 
finger, analogous to an amputation of that finger, a 
contraction of the thumb, holding it at 30 degrees of 
flexion, and no abnormalities of the index and middle 
fingers.

4.  For the period beginning May 9, 1994, the veteran's 
Dupuytren's contractures of the left hand are manifested by a 
flexion contracture affecting the little finger, analogous to 
an amputation of that finger, and flexion contractures of the 
thumb and index finger, with limitation of motion analogous 
to unfavorable ankylosis.



CONCLUSIONS OF LAW

1.  For the period beginning March 4, 1982 and ending July 7, 
1992, the criteria for assignment of an initial disability 
rating for Dupuytren's contractures of the left (minor) hand 
of 20 percent, but not higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5156 (2001).

2.  For the period beginning July 8, 1992 and ending May 8, 
1994, the criteria for assignment of a disability rating for 
Dupuytren's contractures of the left (minor) hand of 40 
percent, but not higher, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5156, 5224 (2001).

3.  For the period beginning May 9, 1994, the criteria for 
assignment of a disability rating in excess of 50 percent for 
Dupuytren's contractures of the left (minor) hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Code 5216 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, as reflected by a February 2001 letter, 
the RO has informed the veteran of the changes brought about 
by passage of the VCAA.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records and the veteran's service medical records 
were obtained, and the veteran was provided several VA 
medical examinations, the most recent in January 2001.  The 
RO provided the veteran with copies of the rating decisions, 
the statement of the case (SOC), and the supplemental 
statement of the case (SSOC) concerning the evaluation of his 
disability and the rating criteria.  These documents noted 
that all of the veteran's records were considered, including 
VA treatment reports and the January 2001 VA examination.  
The veteran acknowledged in signed statements dated March 
2001 and January 2002 that he has no additional evidence to 
submit and the Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no additional development is necessary.  As such, the 
Board will proceed with appellate disposition.

In his March 1999 substantive appeal, VA Form 9, the veteran 
asserted that he had not received an adequate VA examination.  
Subsequent to this, in January 2001, the veteran was afforded 
another VA examination.  The Board notes that a review of the 
January 2001 examination report reveals that all subjective 
and objective findings necessary for evaluation of the 
veteran's disability were observed and recorded, and the 
degree of functional loss due to the veteran's disability was 
adequately addressed, as required by DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Thus, the examination appears 
complete and adequate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca, supra.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38  
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In an 
August 1997 rating decision, the veteran was granted service 
connection for Dupuytren's contractures, and received a 10 
percent rating, effective from March 4, 1982, the date of the 
original claim.  In that decision, the RO also assigned a 20 
percent rating, effective from October 14, 1986, a 30 percent 
rating, effective from July 8, 1992, and a 50 percent rating, 
effective from May 9, 1994.  The veteran's original claim had 
been denied in a July 1982 rating decision; but that rating 
decision was found to contain clear and unmistakable error 
(CUE) by a March 1996 Board decision.  In October 1997, the 
veteran disagreed with the August 1997 rating decision, and 
initiated this appeal.  In a July 2000 remand, the Board 
directed the RO to obtain any additional medical records 
identified by the veteran pertinent to the issue of his 
Dupuytren's contractures of the left hand, and to schedule a 
VA examination to determine the severity of the disorder.  
Following the submission of this additional evidence, 
including the report of a January 2001 VA examination, the RO 
issued a supplemental statement of the case (SSOC) continuing 
the ratings assigned in the August 1997 rating decision.

As this claim was placed into appellate status by filing a 
Notice of Disagreement with the initial August 1997 rating 
award, which granted service connection and established the 
initial rating, but as that appeal has not yet been resolved, 
this claim is an "original claim."  Fenderson at 125-126.  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time, if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  Accordingly, the Board must take into consideration the 
applicability of "staged" ratings in this case during the 
entire appeal period.

The veteran is presently assigned a 50 percent rating for 
Dupuytren's contractures of the left hand, for the period 
beginning May 9, 1994, under Diagnostic Code 5216 
(unfavorable ankylosis, five digits of one hand).  The 
veteran is also assigned a 30 percent rating for the period 
beginning July 8, 1992 and ending May 8, 1994, a 20 percent 
rating for the period beginning October 14, 1986 and ending 
July 7, 1992, and a 10 percent rating for the period 
beginning March 4, 1982 and ending October 13, 1986.

Reviewing the evidence of record reveals the following.  A 
letter dated February 1982 from Mark Jones, M.D. described 
the veteran's Dupuytren's contracture as moderate to severe 
in both hands, predominantly in the fifth finger.

In February 1983, the veteran was examined by William F. 
Garvin, M.D.  He was described as having significant 
Dupuytren's diathesis with contractures involving both small 
fingers, and fibromatosis in the left thumb.  Measurements of 
the left small finger showed severe involvement with the 
metacarpophalangeal joint (MCP) at -30/90, the proximal 
interphalangeal joint (PIP) at -95/105, and the distal 
interphalangeal joint (DIP) at 20/10.  The thumb index band 
was stated to be without significant contracture.  X-rays 
revealed that there had been some changes at the left small 
finger suggesting that any attempt at straightening that 
joint and keeping it straight would probably be doomed to 
failure without either a joint arthroplasty or arthrodesis.  
Dr. Garvin discussed the possible amputation of the left 
small finger, however, in the absence of the ring finger, he 
thought it would result in a significant decrease in overall 
hand bulk and strength.

A November 1983 discharge summary showed a recent nodularity 
at the base of the left thumb.  There was cord-like scarring 
and irregularity of both distal palms leading to the 5th 
fingers, with marked flexion deformity of the MCP and PIP 
joints, so that the tips of the fingers practically touched 
the palm.  The left 5th finger had been amputated through the 
proximal portion of the "prox-phalanx."  There was a nodule 
present at the base of the left thumb.

An examination report from Gordon D. Bainbridge, M.D., from 
December 1983 shows flexion contracture of the PIP joint with 
onset 12 years prior.  Chances of correcting this were stated 
as slim.  Options stated were a Curtis arthroplasty or 
amputation.  Dr. Bainbridge ordered x-rays to evaluate the 
PIP joint of the fifth finger.  In March 1984, Dr. Bainbridge 
noted that the veteran was not doing well and that his 
options were to live with a severe flexion contracture or 
have the 5th finger amputated.

In February 1984, the veteran was referred to B. J. Parks, 
M.D., for evaluation of his small finger Dupuytren's 
contractures.  Dr. Parks stated that it seemed reasonable to 
attempt correction of the deformity rather than proceeding to 
ray resections.  He stated that the veteran would require 
extensive scar release, fasciectomy and PIP joint 
capsulectomy, along with multiple full thickness skin grafts.  
Even with successful surgery, he stated that it was likely 
that he would not regain full motion in the digit and there 
was a possibility of recurrent flexion contractures.

The veteran reported for a VA examination in January 1987.  
Findings included old healed surgical scars in the lateral 
palmar area, the left 4th finger had been traumatically 
amputated prior to service and there were gross flexion 
contractures of the 5th finger.  Goniometry measurements for 
the left hand showed extension of the 5th MCP joint to 150 
degrees (-30), the 5th PIP joint to 90 degrees (-90), the 3rd 
MCP joint to 180 degrees, and the 1st MCP joint to 190 
degrees.  Normal for all joints was stated as 180 degrees.  
The examiner's impression was flexion contractures of the 
left thumb and 5th finger.  The examiner stated that the 
veteran's condition was more extensive than usual Dupuytren's 
and of earlier onset.

The veteran reported for a VA examination in August 1992.  He 
complained of ongoing difficulties with contractures of the 
5th digit of both hands, which interfered with normal hand 
activity, decreasing strength, cold sensitivity and 
stiffness.  Physical examination revealed that the veteran 
was right-hand dominant, with a significant flexion deformity 
of the MCP joint of the little finger with flexion deformity 
at 110 degrees.  The examiner noted normal extension of the 
left thumb, index, and tall fingers.  The left ring finger 
was traumatically absent.  The little finger flexion 
deformity was said to impede normal movement, such as 
attempts to pick up objects from a flat surface.  The 
examiner diagnosed chronic Dupuytren's contracture of the 5th 
digit of the left hand with 100 degrees of flexion deformity.

An April 1993 VA fee basis examination showed continuing 
Dupuytren's contractures to both hands, with a residual cord 
to the thumb, with a nodule holding the MCP joint to the 
thumb at 30 degrees of flexion, but no abnormalities to the 
index or middle finger.  There was an MCP amputation of the 
ring finger and well healed scars on the little finger and a 
fixed flexion contracture to the PIP joint at about 100 
degrees.  The fingers were otherwise neurovascularly intact.  
X-rays showed the amputation of the MCP joint of the ring 
finger and the flexion contracture of the PIP joint of the 
little finger.  The assessment was a Dupuytren's contracture 
of both hands.  The examiner recommended possible surgical 
intervention.  The veteran was described as more and more 
disabled with decreased function and use of his hands.

A December 1993 VA examination showed findings of contracture 
deformities of the little fingers of both hands with flexion 
at approximately 100 degrees bilaterally.  Flexion of the 
joint was at the PIP joint.  There was a palpable contracture 
deformity at the palm of the hand extending to the left small 
finger.  There was a contracture change of the palmar aspect 
of both thumbs, restricting free movement laterally, more 
prominent on the left than the right.  There was significant 
restriction to the range of motion of the little fingers.  
The veteran was able to grasp objects, but it was very 
apparent that this was hard for him to do.  Diagnosis was 
multiple recurrent Dupuytren's contractures of both hands. 

A June 1994 VA examination showed complaints that the 
veteran's contractures were worsening; his grip strength was 
very compromised and manual dexterity was dramatically 
compromised.  Examination showed a flexion contracture at the 
thumb, MCP joint of 20 degrees with thick fibrous nodules and 
Dupuytren's cords along the base of the index finger and 
thumb, causing a thenar eminence contracture which would 
bring the palmar aspect of the PIP joint of the thumb almost 
next to the radial aspect of the index finger MCP joint.  The 
left index finger demonstrated a 90-degree flexion 
contracture, fixed at the PIP joint, with a 20 degree flexion 
contracture at the MCP joint.  Post-surgical scarring was 
present with further Dupuytren's nodules and cords along the 
ray of the little finger, over the MCP joint.  The ability to 
grip with the left hand was stated as almost non-existent 
with no thumb to little finger "pincherability," although 
pincher to the index finger was intact and the anterior 
[interosseous] nerve was fully functional.  Range of motion 
of the remaining joints in the index, long, and little 
fingers was full, with no deficits.  Diagnosis was severe 
Dupuytren's contracture deformity bilaterally.  It was stated 
that the veteran's ability to use his hands for any type of 
gainful employment was severely restricted due to his lack of 
dexterity and ability to grasp.

The veteran reported for a VA examination in January 2001.  
He complained of increasing weakness in his hand.  The 
examiner stated that he reviewed the veteran's claims file.  
Physical examination revealed that the ring finger had been 
amputated at the MCP joint.  The small finger had a fixed 
flexion contracture of the PIP joint in the position of 90 
degrees.  The MCP joint was somewhat more mobile and was able 
to be extended to 30 degrees and flexed to 120 degrees.  The 
veteran had a fixed radial deviation at the MCP joint of 20 
degrees.  He also had some pre-tenderness fibrosis in the 
palm along his fifth metacarpal.  There were no significant 
fibrotic bands felt along the fourth metacarpal.  The index 
and long fingers showed near normal range of motion.  
However, the index finger did have some limitation of 
extension beyond 10 degrees due to some connection with a 
fibrous band of the thumb that was also involved in a thumb 
web space contracture.  The thumb was held in a position of 
30 degrees of flexion and 20 degrees of adduction.  He had 
very limited range of motion in that area of 10 degrees.  
Several contracted bands were felt in the web space.  The 
hand was otherwise neurovascularly intact.  Grip strength was 
weak.  The examiner diagnosed severe left Dupuytren's 
contracture with significant thumb web space contracture.  
The examiner found that there was weakness, fatigability, and 
some moderate pain on movement.  He found that symptoms 
increased during flare-ups.

I.  Period Beginning March 4, 1982 and Ending July 7, 1992

In view of the evidence pertinent to the period beginning 
March 4, 1982 and ending July 7, 1992, the service-connected 
Dupuytren's contractures of the left hand were productive of 
symptomatology which is consistent with the criteria provided 
for a 20 percent rating under Diagnostic Code 5156 
(amputation, little finger).  It is noted for rating purposes 
that the veteran is right-hand dominant.  Although the 
evidence does not show that the veteran's little finger had 
been amputated, it does show that it was severely contracted.  
The rating code provides that ankylosis of both the MCP and 
PIP joints, with either joint in extension or in extreme 
flexion, will be rated as amputations.  See 38 C.F.R. §§ 
4.71a, Note (1), preceding Diagnostic Code 5216.  

The earliest evidence pertinent to this period includes a 
February 1982 finding of moderate to severe contracture of 
the fifth finger, and a February 1983 report showing severe 
involvement of the little finger with measurements of -30/90 
at the MCP joint and -95/105 at the PIP joint.  Further, Dr. 
Garvin in February 1982 stated the possibility of amputation 
as a treatment option.  His reservations centered on the fact 
that the veteran had already lost his ring finger, and he 
thought an additional amputation on the left hand might not 
result in an overall improvement in hand function.  Dr. 
Bainbridge, in December 1983, also discussed amputation as an 
option. It would appear from these statements and from the 
severe ankylosis found on examination that, during this 
entire period, the veteran's little finger was ankylosed to 
an extent sufficient to be rated by analogy to amputation.  
And, as the evidence shows severe involvement of the MCP 
joint, as stated by Dr. Garvin, the Board finds that a rating 
at the 20 percent level is appropriate.

There is no basis in the evidence to show that the veteran 
meets the criteria for a higher rating under this or any 
other diagnostic codes during this period.  With regard to 
the little finger, the 20 percent amputation value is the 
highest rating that can be applied.  See 38 C.F.R. § 4.68.  
There is no evidence to suggest sufficient involvement of any 
other fingers of the left hand to entitle the veteran to a 
rating for ankylosis or amputation of additional fingers.  As 
stated above, the veteran's ring finger had been 
traumatically amputated prior to service and is not 
individually service connected.  Although the examiner in the 
January 1987 VA examination report mentioned a flexion 
contracture of the left thumb, the range of motion for the 
thumb measured at that time is insufficient to warrant a 
rating under any related diagnostic code.  In August 1992, 
the VA examiner stated that extension of the left thumb, 
index and tall fingers was normal.  The first medical 
evidence showing limited motion in the thumb was not 
submitted until the April 1993 VA examination, which showed 
the thumb held at 30 degrees of flexion.  Therefore, the 
record does not reflect that the veteran was entitled to a 
rating for any other fingers during this period.

In summary, the record reflects that, for the entire period 
beginning March 4, 1982 and ending July 7, 1992, the veteran 
suffered a contracture affecting his little finger, which was 
analogous to an amputation of that finger.  During this 
period, the evidence does not reflect impairment of any other 
fingers of the left hand sufficient to warrant a rating under 
any diagnostic code.  For these reasons, the veteran is 
entitled to a 20 percent rating for this period, but not 
higher.

II.  Period Beginning July 8, 1992 and Ending May 8, 1994

In view of the evidence pertinent to the period beginning 
July 8, 1992 and ending May 8, 1994, the veteran's service-
connected Dupuytren's contractures of the left hand were 
productive of symptomatology which is consistent with the 
criteria provided for a 20 percent evaluation for the 
veteran's little finger, and an additional 20 percent 
evaluation for his thumb.  The evidence shows that the 
veteran's symptomatology for this period consisted of a 
contracture of the veteran's little finger, which was 
analogous to an amputation, and a contracture of the thumb, 
which held it at 30 degrees of flexion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5156 (amputation, 
little finger), the veteran is entitled to a 20 percent 
rating, as discussed above.  In addition, the April 1993 VA 
examination report shows that the veteran's thumb was held at 
30 degrees of flexion.  It was found in that examination that 
the veteran's index and middle fingers showed no 
abnormalities.  A December 1993 VA examination showed a 
contracture in the palmar area of the thumb, which restricted 
free movement laterally.  Under Diagnostic Code 5224 
(ankylosis, thumb), a 10 percent evaluation is available for 
favorable ankylosis and a 20 percent evaluation is available 
for unfavorable ankylosis.  Ankylosis is considered 
unfavorable with both the MCP and PIP joints ankylosed or 
limited in motion, or with only one joint ankylosed or 
limited, if motion is not possible to within 2 inches of the 
median transverse fold of the palm.  See 38 C.F.R. §§ 4.71a, 
Note (3), preceding Diagnostic Code 5216.  Ankylosis of both 
the MCP and PIP joints, with either joint in extension or in 
extreme flexion will be rated as amputation.  See 38 C.F.R. 
§§ 4.71a, Note (1), preceding Diagnostic Code 5216.

The medical evidence of record pertinent to this period shows 
that, in regard to the thumb, only the MCP joint was limited 
in motion, as found in the April 1993 VA examination; 
however, the evidence does not contain findings to show the 
distance from the median transverse fold of the palm from 
which motion was possible.  Therefore, affording the veteran 
the benefit of the doubt on this issue, the rating for 
unfavorable ankylosis is applied.  The evidence does not show 
that either the MCP or PIP joint was held in extension or in 
extreme flexion.  Rather, it shows that the MCP joint was 
held at 30 degrees of flexion.  Therefore, the veteran's 
thumb does not meet the criteria for evaluation by analogy to 
amputation.  

In consideration of other diagnostic codes, including those 
applicable to ankylosis of multiple digits, it appears that 
no code or combination of codes to which the veteran's 
symptomatology entitles him would result in a higher rating.  
In summary, for the period beginning July 8, 1992 and ending 
May 8, 1994, the evidence shows entitlement to a 20 percent 
rating for the veteran's thumb, but not higher, and a 20 
percent rating for the veteran's little finger, but not 
higher.  The evidence shows that no other fingers were 
affected during this period.

III.  Period Beginning May 9, 1994

In view of the evidence pertinent to the period beginning May 
9, 1994, the veteran's Dupuytren's contractures of the left 
hand are properly rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5216 (unfavorable ankylosis, five digits of one hand), 
at a 50 percent rating.  The evidence shows that the 
veteran's symptomatology for this period consists of a 
flexion contracture affecting the veteran's little finger, 
which is analogous to an amputation of that finger, and 
flexion contractures of the thumb and index finger, which 
have resulted in limitation of motion that is analogous to 
unfavorable ankylosis.  

There is no basis in the evidence to show that the veteran 
meets the criteria for a higher rating under these or any 
other diagnostic codes during this period.  In evaluating the 
veteran's little finger, as stated above, the 20 percent 
rating available for amputation with metacarpal resection is 
the highest rating available for impairment of the little 
finger.  In evaluating the veteran's thumb and index finger, 
the 30 percent rating for unfavorable ankylosis is the 
highest rating available for ankylosis of two digits.  A 40 
percent rating is available for amputation of the thumb and 
index finger, under Diagnostic Code 5142; however, the range 
of motion findings for the thumb and index finger do not show 
ankylosis of both the MCP and PIP joints of these digits, 
with either joint in extension or extreme flexion.  38 C.F.R. 
§§ 4.71a, Note (1), preceding Diagnostic Code 5216.  
Therefore, the diagnostic codes for amputation of these 
digits are not for application.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim for this period must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board must also consider additional functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.

The January 2001 VA examination showed that the veteran had 
weakness, fatigability, and some moderate pain on movement; 
however, for each of the diagnostic codes under which the 
veteran's symptoms have been evaluated, he has been assigned 
the maximum disability rating available.  Therefore, an 
increase based upon these findings is not appropriate.  
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. 
Brown, 10 Vet. App. 80 (1997).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's Dupuytren's 
contractures of the left hand, his complaints, and the 
current clinical manifestations of the disability and its 
effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered the 
severity of the Dupuytren's contractures of the left hand 
during the entire period from the initial assignment of the 
10 percent disability rating to the present time.  See 
Fenderson, 12 Vet. App. At 125-126.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected Dupuytren's contractures of the left hand 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 20 percent rating for Dupuytren's 
contractures of the left hand is granted for the period 
beginning March 4, 1982 and ending July 7, 1992.

Subject to the rules and regulations governing awards of 
monetary benefits, a 40 percent rating for Dupuytren's 
contractures of the left hand is granted for the period 
beginning July 8, 1992 and ending May 8, 1994.

The schedular criteria not having been met, the claim of 
entitlement to assignment of an initial disability rating in 
excess of 50 percent for Dupuytren's contractures of the left 
hand is denied for the period beginning May 9, 1994.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

